Citation Nr: 1455563	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-14 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  What evaluation is warranted for bilateral hearing loss from August 27, 2010?

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from August 1966 to September 1968, to include service in field artillery during the Vietnam War.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

The question what evaluation is warranted for bilateral hearing loss from August 27, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus has been found to be clinically associated with his service connected bilateral sensorineural hearing loss.


CONCLUSION OF LAW

The Veteran's tinnitus is causally related to service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable outcome of this appeal, any perceived lack of notice or development under the Veterans Claims Assistance Act of 2000 (VCAA) should not be considered prejudicial.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).    

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection has been established for bilateral hearing loss.  The Veteran underwent VA examination in April 2011 at which time he was diagnosed as having bilateral sensorineural hearing loss normal to severe.  When asked if tinnitus was as likely as not a symptom associated with the hearing loss, the examiner replied, "Yes."
 
While the evidence also includes the 2011 opinion that tinnitus is not related to inservice noise exposure due to its delayed onset the evidence, as presented, is in equipoise.  Hence, the Board must resolve reasonable doubt in the Veteran's favor and grant entitlement to service connection for tinnitus secondary to his bilateral sensorineural hearing loss.  38 C.F.R. §§ 3.102, 3.310.  Thus, service connection for tinnitus on a secondary basis is in order.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran last underwent VA examination in April 2011.  Given that the Veteran's bilateral hearing loss has not been examined in more than three years, the Board finds further development to be in order.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991) (The fulfillment of VA's statutory duty to assist the Veteran includes requesting a contemporaneous and thorough VA medical examination when indicated, and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.)

Accordingly, this case is REMANDED for the following action:

1.  Any pertinent VA or other inpatient or outpatient treatment records dated since August 2010 should be obtained and incorporated in the claims file.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the claims file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran should then be afforded a VA audiological examination in order to more accurately determine the exact nature and extent of his hearing impairment.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.58, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the audiological examination, the examiner must offer an opinion addressing the nature of any disability caused by hearing impairment.  
A complete, well-reasoned rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the claims file.  In addition, the examiner must specify in his report that the claims, Virtual VA and VBMS files have been reviewed.  

3.  The AOJ should then review the examination report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner documented their consideration of all records contained in the claims, Virtual VA and VBMS files.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

4.  The AOJ should then readjudicate the issue of entitlement to an increased evaluation for bilateral hearing loss since August 27, 2010.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case which contains notice of all relevant action taken on the claim since March 2012.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


